PER CURIAM.
This is an appeal from a judgment entered for defendant-appellee after the trial judge, in a non-jury proceeding, granted defendant-appellee’s motion for involuntary dismissal made at the close of plaintiff’s case. The key issue before the court was whether a certain individual was an employee of Hanson Dredging Company or Hardrives Company. In order to prevail the plaintiff was required to prove that the individual was employed by Hardrives. The individual testified that he was employed by Hardrives and not by Hanson. We believe that his testimony was sufficient to prevent an order of involuntary dismissal notwithstanding the fact that Mr. Hanson, the owner of Hanson Dredging Company, plaintiff’s subrogee, testified that the individual was an employee of Hanson.
*57Accordingly, the judgment is reversed with directions for further proceedings consistent with this opinion.
DOWNEY, C. J., ANSTEAD, J., and GLICKSTEIN, HUGH S., Associate Judge, concur.